Exhibit 10.3

 



 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this "Agreement"), dated as of September 26, 2014
(the "Effective Date"), is made by and between Zenovia Digital Exchange
Corporation, a Delaware corporation (the "Company"), and John Shomaker,
("Employee") based upon the following:

 

RECITALS

 

WHEREAS, the Company wishes to retain the services of Employee, and Employee
wishes to render services to the Company, as its Chief Operating Officer; and

 

WHEREAS, the Company and Employee wish to set forth in this Agreement the duties
and responsibilities that Employee has agreed to undertake on behalf of the
Company.

 

THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, the Company and Employee (who are sometimes
individually referred to as a "Party" and collectively referred to as the
"Parties") agree as follows:

 

AGREEMENT

 

TERM. The term of Employee's employment under this Agreement shall commence
effective as of the Effective Date and shall continue unless earlier terminated
pursuant to Section. 8 (the "Term"). The Company agrees to employ Employee on an
at-will basis. This Agreement may be terminated at any time by either party,
without limitation, by the provision of notice or termination of this Agreement
to the other party fifteen (15) days in advance, except as permitted upon
termination for "Cause" as set forth in Section 8.

 

2.            GENERAL DUTIES. Employee shall report to the Company's Chief
Executive Officer and shall devote his entire productive time, ability, and
attention to the Company's business during the Term of this Agreement. Employee
shall be primarily responsible for the duties set forth on Exhibit A attached
hereto. Employee shall do and perforrn all services, acts, or things necessary
or advisable to discharge his duties under this Agreement, and such other duties
as are commonly performed by an employee of his rank or which may, from time to
time, be prescribed by the Company, the Company's board of directors (the
"Board"), and/or the Company's executives.

 

3.            COMPENSATION.

 

(a)             Base Salary. So long as Employee's employment continues
hereunder, the Company shall pay to Employee an annual base salary in the amount
of $250,000.00 per year ("Base Salary") and shall be paid to Employee in
accordance with the periodic payroll practices of the Company for employees.

 

(b)             Bonus Plan. Employee shall have the right to participate in a
merit-based bonus plan as approved by the Board pursuant to which Employee shall
have the opportunity to earn a yearly bonus of up to $150,000.00 per year (the
"Bonus"). The Company and Employee shall within thirty (30) days of the
Effective Date mutually agree upon the terms and conditions of the merit-based
bonus plan, including without limitation, the objectives to be achieved by
Employee in order to earn the Bonus hereunder.

 

 

 

1

 

 

(c)             Equity Incentive Awards. The Company agrees within thirty (30)
days of the Effective Date to grant the Employee an equity incentive award in a
form to be mutually agreed upon in the form of an incentive stock option to
purchase 400,000 shares of the Company's common stock, par value $0.001 ("Common
Stock") with a per share exercise price equal to the fair market value of a
share of Common Stock (the "Equity Award"). The Equity Award shall vest at the
rate of 2.77% on the beginning of each calendar month over a three year period
commencing on the Effective Date, and the Equity Award shall becoming fully
vested in the event of a sale of all or substantially all the Company's assets
or the Company undergoes a merger, consolidation, reorganization or any other
change in control. The terms and conditions of such Equity Award shall
exclusively be contain in a separately execute incentive stock grant agreement.
The exercise price applicable to the Equity Award, and the fair market value of
Common Stock underlying the Equity Award, shall be $2.00 per share, subject to
adjustment in the event of any splits, combinations, or other like transactions.

 

(d)             Indemnification Insurance; Indemnification. The Company shall
provide Employee with director's and officer's liability insurance to the extent
that such insurance is provided to other directors and officers of the Company
and is available at commercially reasonable premiums. Such insurance shall be in
such form, and shall provide for such coverage and deductibles, as shall be
commercially reasonable and standard for companies in businesses and
circumstances similar to those of the Company.

 

(e)             Participation In Employee Benefit Plans. Employee shall have the
same rights, privileges, benefits and opportunities to participate in any of the
Company's employee benefit plans (health, dental and vision) which may now or
hereafter be in effect on a general basis for executive officers or employees of
the Company. The Company may discontinue any benefit plans and otherwise amend
and change the type and quantity of benefits it provides in its sole discretion,
provided that any such change affects all the Company's employees and the
Company continues to provide to Employee any benefits specifically set forth
herein.

 

4.            REIMBURSEMENT OF BUSINESS EXPENSES. The Company shall promptly
reimburse Employee for all reasonable business expenses incurred by Employee in
connection with the business of the Company and within the scope and authority
of Employee's duties hereunder. However, each such expenditure shall be
reimbursable only if Employee furnishes to the Company adequate records and
other documentary evidence required by federal and state statutes and
regulations issued by the appropriate taxing authorities for the substantiation
of each such expenditure as an income tax deduction.

 

5.            ANNUAL VACATION. Employee shall be entitled to 20 days' vacation
time in each calendar year of the Term, with any such adjustments as approved by
the Board. Employee shall be entitled to recognize without loss of pay all
holidays designated as such by banks in the state of New York.

 

6.            INDEMNIFICATION OF LOSSES. The Company shall indemnify and hold
harmless Employee from any and all liability arising from Employee's actions
taken on the

 

 

 

2

 

 

Company's behalf and within Employee's scope of duties and authority, so long as
such actions were taken by Employee in good faith and in furtherance of the
Company's business. The Company shall indemnify and hold Employee harmless to
the full extent of the law from any and all claims, losses and expenses
sustained by Employee as a result of any action taken by him to discharge his
duties under this Agreement, and the Company shall defend Employee, at the
Company's expense, in connection with any and all claims by shareholders or
third parties which are based upon actions taken by Employee to discharge his
duties under this Agreement.

 

7.            PERSONAL CONDUCT. Employee agrees to promptly and faithfully
comply with

 

all present and future policies, requirements, directions, and reasonable
requests of Company executives and rules and regulations of the Company in
connection with the Company's business.

 

8.            TERMINATION BY THE COMPANY. Notwithstanding any provision
hereunder, the Company may terminate Employee's employment immediately if such
termination is for Cause. For purposes of this Agreement, "Cause" shall mean:

 

(a)       Employee is convicted of any fraud or embezzlement against the
Company; or

 

(b)      After written notice and an opportunity to cure, Employee willfully
breaches or habitually neglects the duties and responsibilities which he is
required to perform under the terms of this Agreement; or

 

(c)       Employee commits such acts of dishonesty, fraud, misrepresentation,
gross negligence or willful misconduct which results in harm to the Company or
its business; or

 

(d)      Employee violates any statute or court order related to the business
operations of the Company that may have a material adverse effect upon the
Company's business, operations or condition (financial or otherwise).

 

The Company may terminate this Agreement for Cause immediately upon written
notice of termination to Employee; provided, however, if the Company terminates
this Agreement pursuant to Section 8(b), Employee shall be entitled to a period
of thirty (30) days from the date of the initial written notice of termination
to cure said breach. Except as otherwise set forth in this Section 8, upon any
termination for Cause, the obligations of Employee and the Company under this
Agreement shall immediately cease. Such termination shall be without prejudice
to any other remedy to which the Company may be entitled either at law, in
equity, or under this Agreement.

 

9.            COMPENSATION UPON TERMINATION

 

(a)             Upon Termination. Upon the termination of Employee's employment
for any reason, then Employee shall receive payment of Base Salary and Bonus
earned or payable and payment of any unused accrued vacation through and
including the date of termination (the "Accrued Benefits").

 

(b)             Termination for Cause. In the event the Company terminates
Employee's employment in accordance with Section 8, then the Accrued Benefits
and Employees rights and privileges with respect to the Equity Award shall
constitute Employee's sole right and exclusive remedy in the event of such
termination of Employee's employment, and upon payment by the Company of the
Accrued Benefits, all other rights or remedies otherwise available shall cease
immediately, and the Company shall have no further obligations to Employee under
this Agreement, except that Employee shall have the right to exercise all
benefits that have vested as of the date of termination to which Employee is
entitled under any compensation or employee benefit plan of the Company in
accordance with the terms and provisions of such compensation or employee
benefit plan, all other documents and agreements that give rise to or otherwise
govern such vested benefits and all applicable laws and regulations.

 

 

 

3

 





 

(c)           Ilpon Termination Other Than For Cause or for Good Reason. If
Employee's employment is terminated other than pursuant to Section 8 or Employee
terminates his employment for Good Reason, then, in exchange for execution of a
general release to be mutually agreed upon, the Company will pay Employee the
Accrued Benefits and an amount equal to three (3) months of Base Salary as in
effect on the date of termination plus any amount of Employee's Bonus as earned
on a prorated basis as of the date of termination, (the "Severance Payment"),
plus reimbursement for business expenses incurred by Employee up to the date of
termination. The Severance Payment shall increase by an additional thirty (30)
days Base Salary on May 15 of each year, not to exceed a total of six (6) months
Base Salary. The Severance Payment will be paid promptly after the executed
general release has become effective.

 

"Good Reason" shall mean (i) a decrease in the Employee's Base Salary, (ii) a
geographic relocation of the Employee without the Employee's consent more than
thirty (30) miles from the current location of the Employee's office as of the
date hereof, or (iii) a willful and continued material breach by the Company of
this Agreement or Section 3(c) that has a material adverse effect on the
Employee.

 

(d)          The Severance Payment shall constitute Employee's sole right and
exclusive remedy in the event of such termination of Employee's employment, and
upon payment by the Company of the Severance Payment, all other rights or
remedies otherwise available shall cease immediately, and the Company shall have
no further obligations to Employee under this Agreement, except that Employee
shall have the right to exercise all benefits that have vested as of the date of
termination to which Employee is entitled under any compensation or employee
benefit plan of the Company in accordance with the terms and provisions of such
compensation or employee benefit plan, all other documents and agreements that
give rise to or otherwise govern such vested benefits and all applicable laws
and regulations.

 

(e)           Exclusivity of Payments. Upon termination of Employee's employment
under this Agreement, Employee shall not be entitled to any severance payment or
severance benefit from the Company other than the payments and benefits provided
in this Section 9.

 

(f)          Withholding of Taxes; Tax Reporting. The Company may withhold from
any amount payable under this Agreement all such federal, state, city and other
taxes and may file with appropriate governmental authorities all such
information, returns or other reports with respect to the tax consequences of
any amount payable under this Agreement as may in the Company's reasonable
judgment be required.

 

 

 

4

 

 

10.         PROPRIETARY INFORMATION. Employee agrees at all times during the
period of his employment with the Company and thereafter, to hold in strictest
confidence, and not to use, except for the benefit of the Company, or to
disclose to any person, firm, corporation or other entity without written
authorization of the Board, any Proprietary Information (as defined below) of
the Company which Employee obtains or creates. Employee further agrees not to
make copies of such Proprietary Information except as authorized by the Company.
Employee understands that "Proprietary Information" means any proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, suppliers, customer
lists and customers (including, but not limited to, customers of the Company on
whom Employee called or with whom Employee became acquainted during the
employment), prices and costs, markets, software, developments, inventions,
formulas, technology, designs, drawings, marketing, licenses, finances, budgets
or other business information disclosed to Employee by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment or created by Employee during the period of employment, whether or
not during working hours. Employee understands that Proprietary Information
includes, but is not limited to, information pertaining to any aspects of the
Company's business which is either information not known by actual or potential
competitors of the Company or is proprietary information of the Company or its
customers or suppliers, whether of a technical nature or otherwise. Employee
further understands that Proprietary Information does not include any of the
foregoing items which have become publicly and widely known and made generally
available through no wrongful act of his or of others who were under
confidentiality obligations as to the item or items involved. Employee
represents that his performance of all terms of this Agreement as an employee of
the Company have not breached and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by Employee in
confidence or trust prior or subsequent to the commencement of employment with
the Company, and Employee will not disclose to the Company, or induce the
Company to use, any inventions, confidential or proprietary information or
material belonging to any previous employer or any other party.

 

11.          INVENTIONS.

 

(a)             Inventions Retained and Licensed. Employee has attached hereto
as Exhibit B, a list describing with particularity all inventions, original
works of authorship, developments, improvements, and trade secrets which were
made by Employee prior to the commencement of employment (collectively referred
to as "Prior Inventions"), which belong solely to Employee or belong to Employee
jointly with another, which relate in any way to any of the Company's proposed
businesses, products or research and development, and which are not assigned to
the Company hereunder; or, if no such list is attached, Employee represents that
there are no such Prior Inventions. If, in the course of employment with the
Company, Employee incorporates into a Company product or service a Prior
Invention owned by Employee or in which Employee has an interest, the Company is
hereby granted and shall have a non-exclusive, royalty-free, irrevocable,
perpetual, worldwide license (with the right to sublicense) to make, have made,
copy, modify, make derivative works of, use, sell and otherwise distribute such
Prior Invention as part of or in connection with such product, process or
machine.

 

  

5

 

 



(b)             Assignment of inventions. Employee agrees that Employee will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and hereby assigns to the Company, or its
designee, all Employee's right, title and interest throughout the world in and
to any and all inventions, original works of authorship, developments, concepts,
know-how, improvements or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Employee may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, within the Term and related to the scope of
Employee's employment (collectively referred to as "Inventions"). Employee
further acknowledges that all Inventions are works made for hire (to the
greatest extent permitted by applicable law) and are compensated by the
compensation provided for in this Agreement. Employee agrees that all Inventions
that relate to the business of the Company are hereby assigned to the Company,
and the Company shall have full and exclusive ownership of such Inventions,
unless scheduled on Exhibit B.

 

(c)             Maintenance of Records. Employee agrees to keep and maintain
adequate and current written records of all Inventions made by Employee (solely
or jointly with others) during the period of employment with the Company. The
records may be in the form of notes, drawings, flow charts, electronic data or
recordings, laboratory notebooks, and any other format. The records will be
available to and remain the sole property of the Company at all times. Employee
agrees not to remove such records from the Company's place of business except as
expressly permitted by Company policy which may, ,from time to time, be revised
at the sole election of the Company for the purpose of furthering the Company's
business.

 

(d)             Assistance and power of Attorney. Employee agrees to assist the
Company, or its designee, at the Company's expense, in every proper way to
secure the Company's rights in the Inventions and any copyrights, patents,
trademarks, mask work rights, moral rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company shall deem necessary in order to
apply for, obtain, maintain and transfer such rights and in order to assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents or other intellectual property rights relating thereto.
Employee further agrees that it is Employee's obligation to execute or cause to
be executed, when it is in his power to do so, any such instrument or papers
after the termination of this Agreement until the expiration of the last such
intellectual property right to expire in any country of the world. If the
Company is unable because of any mental or physical incapacity or unavailability
or for any other reason to secure Employee's signature to apply for or to pursue
any application for any United States or foreign patents or copyright
registrations covering Inventions or original works of authorship assigned to
the Company as above, then Employee hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as Employee's agent and
attorney in fact, to act for and in his behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
application for, prosecution, issuance, maintenance or transfer of letters
patent or copyright registrations thereon with the same legal force and effect
as if originally executed by Employee. Employee hereby waives and irrevocably
quitclaims to the Company any and all claims, of any nature whatsoever, which
Employee now or hereafter has for infringement of any and all proprietary rights
assigned to the Company.

 

 

6

 

 

12.        RETURNING COWANY DOCUMENTS. Employee agrees that, at the time of
termination of Employee's employment with the Company, Employee will deliver to
the Company (and will not keep in his possession, recreate or deliver to anyone
else) any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, materials, flow charts, equipment, other documents or property, or
reproductions of any aforementioned items developed by Employee pursuant to
employment or otherwise belonging to the Company, its successors or assigns.
Employee further agrees that to any property situated on the Company's premises
and owned by the Company, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by Company personnel at
any time with or without notice. In the event of the termination of employment,
Employee agrees to sign and deliver a termination certification relating to the
above items and information in a form reasonably requested by the Company.

 

13.        NOTIFICATION TO OTHER PARTIES. In the event that Employee leaves the
employ of the Company, Employee hereby consents to notification by the Company
to his new employer about Employee's rights and obligations under this
Agreement.

 

14.NON-COMPETITION, SOLICITATION OF EMPLOYEES, CONSULTANTS AND OTHER PARTIES.

 

(a)              Business Relationships and Goodwill. Employee acknowledges and
agrees that as an employee and representative of the Company, Employee will be
given specialized training and access to Proprietary Information. Employee
acknowledges and agrees that this creates a special relationship of trust and
confidence between the Company, Employee and the Company's current and
prospective customers, partners, and investors. Employee therefore acknowledges
and agrees that it is fair and reasonable for the Company to take steps to
protect itself from the risk of such misappropriation. Consequently, Employee
agrees to the following noncornpetition and nonsolicitation covenants.

 

(b)              Scope of Nonsmnpetition Obligation.

 

(i)                  Employee acknowledges and agrees that a period of six (6)
months shall constitute the non-compete, non-solicit, and non-divert period (the
"Non-Interference Period"). The Non-Interference Period begins when the Employee
departs the Company. Following the termination of this Agreement for any reason,
Employee shall not render services that are substantially similar to the
services that Employee is performing for the Company (as of the date of
termination) to any third party whose primary business is in the development,
marketing and selling of on-line advertising management platforms within the
United States during the Non-Interference Period.

 

(ii)                Employee shall not, during employment with the Company or
during the Non-Interference Period following the termination of this Agreement,
solicit, attempt to solicit, divert away, or attempt to divert away business,
either directly or indirectly, from any Company Client. "Company Client" shall
mean any person, company, or business that is or was a client, customer, and/or
partner or a prospective client, customer, and/or partner of the Company within
the six (6) month period prior to the Employee's termination.

 

 

 

7

 

 

(iii) Employee further agrees that during the Non-Interference Period after the
termination of this Agreement, Employee shall not directly or indirectly
solicit, entice, persuade or induce any employee, agent or representative of the
Company to terminate such person's relationship with the Company or to become
employed by any business or person other than the Company.

 

(c)             Acknowledgement. Employee acknowledges that the compensation,
specialized training, and the Proprietary Information provided to Employee
pursuant to this Agreement, gives rise to the Company's interest in restraining
Employee from competing with the Company, that the provisions of this Section 14
are designed to enforce such consideration and that any limitations as to time,
geographic scope and scope of activity to be restrained as defined herein are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill or other business interest of the Company.

 

(d)             Survival of Covenants. This Section 14 shall survive the
expiration or termination of this Agreement for any reason.

 

15.         MISCELLANEOUS

 

(a)             Preparation of Agreement. It is acknowledged by each party that
such party either had separate and independent advice of counsel or the
opportunity to avail itself or himself of the same. In light of these facts it
is acknowledged that no party shall be construed to be solely responsible for
the drafting hereof, and therefore any ambiguity shall not be construed against
any party as the alleged draftsman of this Agreement.

 

(b)             Cooperation. Each party agrees, without further consideration,
to cooperate and diligently perform any further acts, deeds, and things and to
execute and deliver any documents that may from time to time be reasonably
necessary or otherwise reasonably required to consummate, evidence, confirm,
and/or carry out the intent and provisions of this Agreement, all without undue
delay or expense.

 

(c)             Interpretation.

 

(i)               Entire Agreement/No Collateral Representations. Each party
expressly acknowledges and agrees that this Agreement, including all exhibits
attached hereto: (A) is the final, complete and exclusive statement of the
agreement of the Parties with respect to the subject matter hereof; (B)
supersedes any prior or contemporaneous agreements, promises, assurances,
guarantees, representations, understandings, conduct, proposals, conditions,
commitments, acts, courses of dealing, warranties, interpretations, or terms of
any kind, oral or written, and that any such prior agreements are of no force or
effect except as expressly set forth herein; and (C) may not be varied,
supplemented or contradicted by evidence of any prior agreements, or by evidence
of subsequent oral agreements. Any agreement hereafter made shall be ineffective
to modify, supplement, or discharge the terms of this Agreement, in whole or in
part, unless such agreement is in writing and signed by the party against whom
enforcement of the modification or supplement is sought.

 

 

 

8

 

 

(ii)                Waiver. No breach of any agreement or provision herein
contained, or of any obligation under this Agreement, may be waived, nor shall
any extension of time for performance of any obligations or acts be deemed an
extension of time for performance of any other obligations or acts contained
herein, except by written instrument signed by the party to be charged or as
otherwise expressly authorized herein. No waiver of any breach of any agreement
or provision herein contained shall be deemed a waiver of any preceding or
succeeding breach thereof, or a waiver or relinquishment of any other agreement
or provision or right or power herein contained.

 

(iii)              Remedies Cumulative. The remedies of each party under this
Agreement are cumulative and shall not exclude any other remedies to which such
party may be lawfully entitled.

 

(iv)              Severability. If any term or provision of this Agreement or
the application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal, or unenforceable under present or future laws
effective during the Term, then and, in that event: (A) the performance of the
offending term or provision (but only to the extent its application is invalid,
illegal or unenforceable) shall be excused as if it had never been incorporated
into this Agreement, and, in lieu of such excused provision, there shall be
added a provision as similar in terms and amount to such excused provision as
may be possible and legal, valid and enforceable, and (B) the remaining part of
this Agreement (including the application of the offending term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable) shall not be affected thereby and shall continue in
full force and effect to the fullest extent provided by law.

 

(v)                No Third party Beneficiary. Notwithstanding anything else
herein to the contrary, the Parties specifically disavow any desire or intention
to create any third party beneficiary obligations, and specifically declare that
no person or entity, other than as set forth in this Agreement, shall have any
rights hereunder or any right of enforcement hereof, except the heirs and
personal representatives of Employee in the event of Employee's death or
disability.

 

(vi)              Heading; References; Incorporation; Gender. The headings used
in this Agreement are for convenience and reference purposes only, and shall not
be used in construing or interpreting the scope or intent of this Agreement or
any provision hereof. References to this Agreement shall include all amendments
or renewals thereof. Any exhibit referenced in this Agreement shall be deemed to
include the other gender, including neutral genders or genders appropriate for
entities, if applicable, and the singular shall be deemed to include the plural,
and vice versa, as the context requires.

 

(d)           Enforcement.

 

(i)             Applicable Law. This Agreement and the rights and remedies of
each party arising out of or relating to this Agreement (including, without
limitation, equitable remedies) shall be solely governed by, interpreted under,
and construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the Commonwealth of Virginia, as if this
agreement were made, and as if its obligations are to be perfauned, wholly
within the Commonwealth of Virginia.

 

 

 

9

 

 

(ii)             Consent to Jurisdiction; Service of Process. Any action or
proceeding arising out of or relating to this Agreement shall be filed in and
heard and litigated solely before the state or federal courts of located within
Fairfax County, Virginia or the United States District Court for the Eastern
District of Virginia (Alexandria division).

 

(e)             No Assignment of Rights or Delegation of Duties by Employee
Employee's rights and benefits under this Agreement are personal to him and
therefore (i) no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer; and (ii) Employee may not
delegate his duties or obligations hereunder. This Agreement shall terminate
upon Employee's death.

 

(f)              Notices. Unless otherwise specifically provided in this
Agreement, all notices, demands, requests, consents, approvals or other
communications (collectively, "Notices") required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which faun of Notice
shall be deemed to have been given upon delivery), (B) by airborne/overnight
delivery service (which forms of Notice shall be deemed to have been given upon
confirmed delivery by the delivery agency), (C) by electronic or facsimile or
telephonic transmission, provided the receiving party has a compatible device
and confirms receipt thereof (which forms of Notice shall be deemed delivered
upon confirmed transmission or confiiination of receipt), or (D) by mailing in
the United States mail by registered or certified mail, return receipt
requested, postage prepaid (which forms of Notice shall be deemed. to have been
given upon the fifth 'business day following the date mailed). Notices shall be
addressed, in the case of the Company, to the address of the Company's principal
offices at the time of such Notice and, in the case of Employee, to the address
of Employee as designated in the Company's records, or to such other address as
the receiving party shall have specified most recently by like Notice, with a
copy to the other Parties hereto. Any Notice given to the estate of a party
shall be sufficient if addressed to the party as provided in this subparagraph.

 

(g)             Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instilment, binding on all Parties
hereto. Any signature page of this Agreement may be detached from any form
hereto by having attached to it one or more additional signature pages.

 

[Signature Page Follows]

 

 

 

 

10

 

 

IN WITNESS HEREOF, the parties execute this Employment Agreement as of the date
first written above.

 

 

ZENOVIA DIGITAL EXCHANGE CORP.
a Delaware corporation   EMPLOYEE             /s/ Joseph Kowal   /s/ David Moser
Joseph Kowal, Chairman   David Moser

 

 

 

 

 

[Shomaker Employment Agreement — Signature Page]

 

 

 

11

 

 

Exhibit A

 

Duties and Responsibilities

 

The Chief Operating Officer ("COO") will report directly to the Chief Executive
Officer and will participate on the senior management team. The COO is
responsible for facilitating the Company's strategic priorities and operational
commitments with the senior management team, and then creating the
organizational structure, business processes, and operating discipline to meet
the operational commitments. The following functions and leaders will report to
the COO: Technology (CTO), Sales & Marketing, Client Services, Data & Analytics,
Finance & Accounting, and Product. That said, even though the COO will have
day-to-day oversight of these functions, the Chief Executive Officer will
continue to directly influence selected high-value initiatives.

 

Specifically, the COO's duties include, but are not limited to:

 

(a)Facilitation of the Company's strategy, positioning, annual planning, and
quarterly priority-setting;

 

(b)Participation with the Chief Executive Officer in raising and managing
capital;

 

(c)Providing monthly and quarterly updates to the Board of Directors, as
requested by the Chief Executive Officer;

 

(d)Facilitation, with the Chief Financial Officer, of the annual expense and
capital expenditure budgets, and associated quarterly updates;

 

(e)Definition of on-going senior management planning and operational reporting
processes (e.g., week Ops updates);

 

(f)Definition of the Company's organization structure and alignment, along with
the recruiting of senior management candidates;

 

(g)Selection and management, along with the Chief Executive Officer and Chief
Financial Officer, of key consulting, audit, legal, tax, and banking
relationships;

 

(h)Definition of senior management operational metrics ("dashboard") and
trending across corporate functions;

 

(i)Definition, monitoring, and attainment of quarterly sales objectives,
together with the head of Sales, along with playing an active role in
acquisition and retention of strategically important customers;

 

(i)Deployment of the Company's marketing roadmap (in connection with the Product
roadmap/releases), together with the head of Marketing and selected external
marketing agencies;

 

 

12

 

EXECUTION COPY

 

(k)Operational oversight of the delivery and deployment of technology
commitments, in connection with the CTO, head of Product, head of Data &
Analytics (e.g., DMP);

 

(1)Oversight of the Company's real estate offices and lease commitments;

 

(m)(While also serving as de facto Chief Financial Officer) Definition and
efficient execution of integrated accounting and controller organization,
accounting processes, and secure accounting records across the Company that
meets FASB compliance standards, GAAP accounting controls, and the financial
reporting requirements of internal and external stakeholders; and

 

(n)(While also serving as de facto Chief Financial Officer) Definition and
efficient execution of a non-controller Finance organization and related finance
functions and reporting, that develops and manages all corporate budgeting,
forecasting, lender processes, shareholder services, and internal management
performance reporting (e.g., key functional metrics).

 

13

 

 

Exhibit B

 

List of Inventions Retained by Employee

 

None

 

 

 

 

 

 

 

 



14

